Case 9:20-cv-00043-DLC Document 4 Filed 06/17/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT F E LE D
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION JUN 17 2020
Clerk, U.S. District Court
District Of Montana
Missoula
JASON ARIK MARQUEZ,
CV 20—-43—M-DLC
Petitioner,
vs. ORDER

MONTANA STATE PRISON;
ATTORNEY GENERAL OF THE
STATE OF MONTANA,

Respondents.

 

 

Before the Court is the Order and Findings and Recommendations of United
States Magistrate Judge Kathleen L. DeSoto. (Doc.3.) Judge DeSoto
recommends that the Court dismiss Jason Arik Marquez’s petition for habeas
corpus relief (Doc. 1) based on his failure to exhaust his state court remedies.

(Id.) She further recommends denying a certificate of appealability. (Jd.)

Marquez has not filed objections to Judge DeSoto’s Findings and
Recommendations, 28 U.S.C. § 636(b)(1)(C), so the Court reviews for clear error.
United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);
Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error is “significantly

deferential” and exists if the Court is left with a “definite and firm conviction that a

-1-
Case 9:20-cv-00043-DLC Document 4 Filed 06/17/20 Page 2 of 7

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.
2000) (citations omitted).
DISCUSSION

Following its review of Judge DeSoto’s Findings and Recommendations
(Doc. 6), the Court finds no clear error in her conclusion that Marquez’s petition
(Doc. 1) should be dismissed without prejudice. However, the Court reaches that
conclusion for a different reason. Where Judge DeSoto found that Marquez failed
to exhaust his state court remedies before pursuing federal habeas relief, the Court
finds that Marquez’s petition simply is not cognizable in habeas.

I. Habeas Analysis

In the Court’s view, Marquez’s petition does not fall within the “core of
habeas corpus.” See Nettles v. Grounds, 830 F.3d 922, 925 (9th Cir. 2016). At
the core of habeas corpus are “[cJhallenges to the validity of any confinement or to
the particulars affecting its duration.” Muhammed v. Close, 540 U.S. 749, 750
(2004) (per curiam). To that end, “ifsuccess in [a state prisoner’s] action would
necessarily demonstrate the invalidity of confinement or its duration,” the matter
falls within the exclusive province of habeas, and “such claims may not be brought
in a § 1983 action.” Nettles, 830 F.3d 922 at 927 (citation omitted) (emphasis in

original). As the Supreme Court has pointed out, no authority supports its

-2-
Case 9:20-cv-00043-DLC Document 4 Filed 06/17/20 Page 3 of 7

recognition of “habeas as the sole remedy, or even an available one, where the
relief sought would ‘neither terminat[e] custody, accelerat[e] the future date of
release from custody, nor reduc[e] the level of custody.”” Skinner v. Switzer, 526
U.S. 521 at 534 (2011) (quoting Wilkinson v. Dotson, 544 U.S. 74, 86 (2005)
(Scalia, J., concurring)) (alterations in original).

On the other side of the coin, “a § 1983 action is the exclusive vehicle for
claims brought by state prisoners that are not within the core of habeas corpus.”
Nettles, 830 F.3d 922 at 927 (emphasis added). That is, where the validity of
challenged proceedings “would not necessarily affect the length of time to be
served, then the claims falls outside the core of habeas and may be brought in
§ 1983.” Id. at 929.

The relief Marquez seeks would neither terminate his custody, accelerate the
future date of his release from custody, nor reduce his level of custody. See
Skinner, 526 U.S. 521 at 534. Marquez asks the Court to dismiss him from
Montana’s Sexual Offender Registry, and further asserts that any condition of his
parole that are “sexual offender related” should be amended. (Doc. 1 at 4.) But,
whether Montana’s Sex Offender Registry lists Marquez, or whether conditions of
his eventual parole relate to sex offenders, does not necessarily affect the length of

time he serves for his instant conviction. Furthermore, the state court informed

-3-
Case 9:20-cv-00043-DLC Document 4 Filed 06/17/20 Page 4 of 7

Marquez that he would not have to register as a sex offender as a result of the
conviction for which he is currently incarcerated—felony criminal
endangerment—but told him that he may still have to register as a result of a 2005
conviction. (/d.) Be that as it may, this action simply does not fall within the
core of habeas corpus. As such, a § 1983 action is the exclusive vehicle for his
claims.

In this circumstance, the Ninth Circuit agrees with the Seventh Circuit’s
approach. Nettles, 830 F.3d at 936. “[I]fapro se litigant asks for habeas corpus
when he should have brought a civil rights suit, all he has done is mislabel his suit,
and either he should be given leave to plead over or the mislabeling should be
simply ignored.” Glaus v. Anderson, 408 F.3d 382, 388 (7th Cir. 2005) (citation
omitted). However, Glaus’s recharacterization directive is not without limit. /d.
Only where the petition “is amenable to conversion on its face, meaning that it
names the correct defendants and seeks the correct relief’ may the court
recharacterize it as a § 1983 action. Id.

Here, Marquez’s petition is not amenable to the Court’s conversion. As
was the case in Glaus, the warden of the Montana State Prison is “almost surely
not the proper defendant” if the Court were to convert Marquez’s claim into a civil

rights claim. See id. at389. As the Glaus Court explained, “[t]he right

-4.
Case 9:20-cv-00043-DLC Document 4 Filed 06/17/20 Page 5 of 7

respondent in a § 2254 action is the warden of the prison; the right defendants in a
§ 1983 suit are the persons whose wrongful acts harmed the plaintiff.” Id.
(citation omitted).

Under this circumstance, the appropriate course of action is dismissal
without prejudice. Jd. The Court is careful to advise Marquez, pursuant to the
Glaus Court’s directive, of the following:

(1) that the court is not making a decision on the ultimate merit of the

case; (2) that the prisoner may refile immediately under the proper legal

label, subject to the normal rules such as those prohibiting frivolous

lawsuits; and (3) that refiling under the proper label will probably have

certain consequences.
Id. at 390. Specifically, the Court warns Marquez that if he chooses to pursue his
claims under § 1983, “an adverse decision might count toward the three free civil
rights claims the [Prison Litigation Reform Act] allows him.” /d. (citing 28
U.S.C. § 1915(g)). The Court also notes that any § 1983 claim related to
Marquez’s parole conditions, if cognizable, may not yet be ripe, especially in light
of the state court’s instruction that he would not have to register as a sex offender
based on his current conviction. In other words, Marquez’s Sex Registry claim

may “rest upon contingent future events that may not occur as anticipated, or

indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998).
Case 9:20-cv-00043-DLC Document 4 Filed 06/17/20 Page 6 of 7

Il. Certificate of Appealability

Where, as here, a claim is dismissed on procedural grounds, “the petitioner
seeking a COA [Certificate of Appealability] must show both that jurists of reason
would find it debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable whether the
district court was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S.
134, 140-41 (2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

The Court will grant a COA in this case. The Court agrees with Judge
DeSoto that on her rationale, a COA should not issue. But, because the Court
took a different approach to resolution, it believes a COA is now appropriate.
Reasonable jurists might find that at least one of Marquez’s challenged conditions
unconstitutionally infringes on his liberty, and no Ninth Circuit case appears to be
squarely on point with the facts presented here.

ORDER

For the foregoing reasons, IT IS ORDERED that:

(1) The Findings and Recommendations (Doc. 3) is ADOPTED IN PART
AND REJECTED IN PART;

(2) This matter is DISMISSED WITHOUT PREJUDICE, subject to

refiling consistent with this Order, and the Clerk of Court is directed to close this

-6-
Case 9:20-cv-00043-DLC Document 4 Filed 06/17/20 Page 7 of 7

matter and enter judgment of dismissal without prejudice;
(3) Acertificate of appealability is GRANTED.

DATED this it day of June, 2020.

Dana L. Christensen, Chief Judge
United States District Court
